By the Court.
The findings of fact by the single member, which were affirmed and adopted by the board, show that the deceased in the performance of the duties required by his employment was obliged to open the subscriber’s premises every morning and to arrive there between 7:15 and 7:30, before the other employees, and to walk to the eighth floor of the building because the elevator was not running at that early hour. A fellow employee testified that on the morning of the fatality he found the body of the deceased lying on the stairway between the seventh and eighth floors, that it was then warm and he could feel the heart beating. The testimony of the medical examiner was clear to the effect that the cause of death was a fractured skull due to a good deal of violence received while the deceased was alive and that he lived after the fracture. There was further testimony that the stairs were hard to climb because of the way they were built; that the deceased had on several occasions, the last being the night before his death, spoken of the difficulty of climbing the stairs and said that it made him very tired, and that his wife had rubbed his legs to relieve the ache in them caused by ascending the stairs. The death arose without question out of the employment. The evidence warranted the finding that it also arose in the course of the employment. The testimony of the medical examiner and other witnesses, none of which need be narrated in further detail, warranted a finding that the length and difficulty of the climb of the stairs caused a fall resulting in the fracture of the skull of a living person. The burden of proof which rested upon the claimant cannot be said as matter of law not to be sustained. Sponatski’s Case, 220 Mass. 526. The finding of the board cannot be pronounced without adequate foundation in evidence and hence it must stand. Wooldridge’s Case, ante, 483. Cox’s Case, 225 Mass. 220. Dow’s Case, 231 Mass. 348. The case at bar is distinguishable from Sanderson’s Case, 224 Mass. 558, Dube’s Case, 226 Mass. 591, Foster’s Case, 242 Mass. 386, and like decisions.

Decree affirmed.